DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1 and 11 have been amended.
Claims 2-7, 9, 10 and 12-15 have been previously presented.
Claim 8 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/22 was filed after the mailing date of the application on 05/03/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 11, though Geisner et al.(US 2012/0206452) teaches defining a model representing a three dimensional model (0042 lines 1-10) and producing field data based upon a simulation of the three-dimensional model (0091 lines 1-13), Geisner et al. fails to teach producing field data based upon a simulation of the three-dimensional models wherein the field data comprises data relating to one or more of temperature, density, velocity, pressure, stress, strain, magnetic fields, electric fields, field direction, current flow, or vector potential; storing the field data within a data structure; extracting, for display, a surface of the three-dimensional model from a simulation model; creating a surface texture for the surface of the three-dimensional model from the field data; creating a query optimized grid from the field data; and displaying a visualization of the field data by means of the surface and the query optimized grid. Therefore claims 1-7 and 9-15 are allowable.
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 02/23/22, with respect to claims 1-7 and 9-15 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-5 and 11-15 has been withdrawn and claims 1-7 and 9-15 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Said Broome/Primary Examiner, Art Unit 3649